Judgment of foreclosure and sale affirmed, with costs. The evidence failed to make out any valid and binding agreement to extend the mortgage. The matters shown by the testimony of appellant Irvin did not rise above negotiations and offers never accepted. On the same morning that Mr. Pracht, who acted for plaintiff, had told Mr. Irvin that his proposal would not be accepted, the unsigned pencil memorandum on an envelope was handed to plaintiff at the elevated railroad station. Clearly this was only an offer, a tentative proposal from one side only, never accepted, as appears from the subsequent letters and interviews. The learned justice at Special Term, therefore, rightly held that no defense or counterclaim had been made out and that plaintiff was entitled to a foreclosure judgment. Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.